Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1.Claims 1-10 are pending and currently under consideration. 

Information Disclosure Statement
2. The information disclosure statement filed on 09/14/2021 and 06/22/2020 is considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings
3. The drawings filed on 06/22/2020 are accepted by the examiner.  

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

4. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 1 and 3-4 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1 and 3-4 are drawn to a screening method for materials that suppress the characteristic body odor of elderly people, which comprises adding a test substance and a substance responsible for the characteristic body odor of elderly people to at least one olfactory receptor polypeptide. The claims do not require that the substance responsible for the characteristic body odor of elderly people possesses
any particular conserved structure nor other disclosed distinguishing feature. Thus, the claims encompass a genus of substances responsible for the characteristic body odor of elderly people without any structural and functional features.   


For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses two substances responsible for the characteristic body odor of elderly people: . The instant disclosure does not adequately support the broad genus of substances responsible for the characteristic body odor of elderly people.
The prior art teaches some substances responsible for the characteristic body odor of elderly people, including trans-2-octenal and trans-2-nonenal (see, e.g., Hara et al., Journal of Inclusion Phenomena and Macrocyclic Chemistry 44:241-245, 2002). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other substances responsible for the characteristic body odor of elderly people might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of substances responsible for the characteristic body odor of elderly people.



Claim Rejections under 35 USC § 103(a)
6. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2012050411 A in view of JP 11286423 A, Hara et al. (Journal of inclusion phenomena and macrocyclic chemistry 44:241-245, 2002), and JP2012249614 A.
JP 2012050411 A teaches a method of screening for a malodour control agent, comprising adding a test substance and a malodour-causing substance to an olfactory receptor selected from OR2W1, OR10A6, OR51E1, OR51I2, and OR51L1, measuring the action of the olfactory receptor to the malodour-causing substance, identifying a test substance that inhibits activity of the olfactory receptor on the basis of the measured action, and selecting the identified substance as the malodour control agent (Abstract). JP 2012050411 A further teaches that the response of the olfactory receptor polypeptide is measured in cells genetically engineered to express the olfactory receptor polypeptide by a reporter assay (page 8, Examples 1-3). 
JP 2012050411 A does not teach a method of screening for a substance that inhibits body odor of elderly people using an olfactory receptor recited in claim 1 and a substance that responsible for the characteristic body odor of elderly people.
JP 11286423 A teaches suppressing a body odor of elderly people by repressing the occurrence of an unsaturated aldehyde, octenal and/or nonenal (Abstract).
Hara et al. teach that hexenal, octenal (trans-2-octenal) and nonenal (trans-2-nonenal) are known causes of unpleasant body odor in the middle-aged and elderly (Abstract; Figure 1). 
JP2012249614 A teaches olfactory receptors, such as OR5P3, which are used for testing a substance that inhibits malodour (Abstract).
It would have been obvious for one skilled in the art to modify the method taught by JP 2012050411 A to screen for a test substance that supresses the body odor of elderly people comprising adding a test substance and trans-2-nonenal or trans-2-octenal to an olfactory receptor, such as OR5P3, with a reasonable expectation of success. One would have been motivated to do so because olfactory receptors, such as OR5P3, and an unsaturated aldehyde, octenal and/or nonenal, can be used to screen for an odor-supressing substance as taught by JP11286423 A and JP2012249614 A.

Conclusion
8. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
July 24, 2022